Case 1:12-cr-00031-VM Document 1755 Filed 05/21/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA :
12 CR 31 (VM)
- against -
CHRISTOPHER NWANKWO, : DECISION AND ORDER
Defendant. :
ae ee ee ee ee ee ee ee ee xX

VICTOR MARRERO, United States District Judge.

Christopher Nwankwo (“Nwankwo”) is currently serving a
sentence of 120 months’ imprisonment at FCI Fort Dix. (See
Dkt. No. 1259 at 11-12.) By letter dated April 18, 2020
(the “April 18 Motion”), Nwankwo moved this Court for
compassionate release and a reduction of his sentence to
time served. The Court construed the April 18 Motion as
being made pursuant to 18 U.S.C. Section 3582(c) (1) (A)
(“Section 3582”) and denied the motion on May 14, 2020.
(See “Order,” Dkt. No. 1752.) By letter dated May 14, 2020,
Nwankwo moved for compassionate release again, this time
explicitly citing Section 3582. (See “May 14 Motion”). The
Court now construes the May 14 Motion as requesting
reconsideration of the Court’s Order. For the reasons set
forth below, the Court DENIES the May 14 Motion.

Reconsideration of a previous order by the Court is an
“extraordinary remedy to be employed sparingly in the

interests of finality and conservation of scarce judicial
Case 1:12-cr-00031-VM Document 1755 Filed 05/21/20 Page 2 of 3

resources.” United States v. Rutigliano, No. 11 CR 1091,

 

2016 WL 2727317, at *2 (S.D.N.Y. Apr. 26, 2016) (quoting In

re Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613,

 

614 (S.D.N.Y. 2000)). To succeed, a request for
reconsideration must “set[] forth concisely the matters or
controlling decisions which counsel believes the Court has

overlooked.” Local Crim. R. 49.1; see also United States v.

 

Riley, No. 13 CR 339, 2014 WL 774630, at *1 (S.D.N.Y. Feb.
27, 2014) (the motion must point to “matters . . . that
might reasonably be expected to alter the conclusion
reached by the court” (internal quotation marks omitted)).
Respectfully, the May 14 Motion does not meet the
standard required for this extraordinary remedy. While the
May 14 Motion includes more detail about conditions at FCI
Fort Dix and Nwankwo’s generally good behavior while
incarcerated than the April 18 Motion, the additional
information does not alter the Court’s conclusion that
Nwankwo did not demonstrate the “extraordinary and
compelling reasons” for release required by Section 3582,
given his relatively young age and apparent lack of
underlying health conditions. (See Order at 3-4.) The Court
recognizes that conditions at FCI Fort Dix may not
facilitate optimal social distancing, and that there have

been approximately thirty cases of the virus in the
Case 1:12-cr-00031-VM Document 1755 Filed 05/21/20 Page 3 of 3

facility. (See May 14 Motion at 10.) However, courts have
denied compassionate release motions from defendants facing
greater health risks from COVID-19 in facilities with

greater numbers of confirmed cases. See, e.g., United

 

States v. Garcia, No. 18 CR 802, 2020 WL 2468091, at *5-6
(S.D.N.Y. May 13, 2020) (denying compassionate release to
defendant with asthma, hypertension, and heart conditions
housed in facility with 40 documented cases of virus). The
Court thus declines to reconsider its Order at this time.

Accordingly, it is hereby

ORDERED that the renewed motion of Christopher Nwankwo
for compassionate release (See Dkt. No. 1754) is DENIED.
The Clerk of Court is directed to mail this Decision and
Order to Christopher Nwankwo at FCI Fort Dix, P.O. Box

2000, Joint Base MDL, NJ 08640.
SO ORDERED.

Dated: New York, New York
21 May 2020

fost a.
a : : oat = ee : /
OG x £

 

 

 

2 Victor Marrero
Us BaBed:
